Citation Nr: 0432308	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  99-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).

3.  Whether there was clear and unmistakable error in a 
February 1, 1989, rating decision that did not grant a total 
compensation rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  He died in March 1998; the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran died of lung cancer in March 1998 at the age 
of 73.

2.  At the time of his death, the veteran had service-
connected disability for the following: amputation of the 
right lower extremity below the knee (40 percent); 
degenerative disc disease of the lumbar spine (20 percent; 
hearing loss (20 percent); residuals of a shell fragment 
wound of the left foot (10 percent); and degenerative 
changes, left knee (10 percent); his combined rating was 70 
percent, and a total compensation rating based on individual 
unemployability had been assigned, effective since October 4, 
1994.

3.  On February 1, 1989, the RO denied an increased rating 
for the veteran's service-connected disabilities, and in July 
1997 the Board granted an effective date of October 4, 1994, 
for a total compensation rating based on individual 
unemployability on the basis that that was the first date 
that the veteran was shown to be unemployable in connection 
with his 1988 claim.  

4.  The Board's July 1997 decision subsumed the February 1989 
rating decision to the extent that the rating decision did 
not assign a total compensation rating based on individual 
unemployability, and the appellant has not made a motion 
claiming error in the Board's July 1997 decision.


CONCLUSIONS OF LAW

1.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is 
not established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§§ 3.22, 20.1106 (2003).

2.  The claim of clear and unmistakable error in a February 
1, 1989, RO decision is denied.  38 C.F.R. § 20.1104; 
Landicho v. Brown, 7 Vet. App. 42, 52 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA
In August 1998, following the appellant's formal claim for 
death benefits, she was advised of her rights in the appeals 
process.  In April 2002, the RO sent the appellant a letter 
notifying her of the Veterans Claims Assistance Act of 2000 
(VCAA) and of her rights in the VA claims process.  In the 
February 1999 statement of the case, the April 2002 RO 
letter, and July 2003 supplemental statement of the case, the 
VA has advised the appellant of the evidence needed to 
establish service connection for the cause of the veteran's 
death and entitlement to dependency and indemnity 
compensation benefits.  In these documents, the appellant has 
been notified of the information that she needed to provide 
in support of her claims and was requested to advise VA of 
any additional information or evidence that she wanted it to 
try and obtain.  She was also notified of her and the VA's 
respective obligations with respect to providing information 
and obtaining evidence.  

The original statement of the case and numerous supplemental 
statements of the case have notified the appellant of the 
laws and regulations relating to service connection for the 
cause of the veteran's death and entitlement to dependency 
and indemnity compensation benefits, and have set forth the 
regulation pertaining to the VA's duty to assist.  These 
documents advised the appellant of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  

The claims folder contains all records identified by the 
appellant and contains the veteran's service medical records, 
VA outpatient treatment records, including his terminal 
hospital records a number of VA examinations, and a VA 
medical opinion.  Accordingly, the Board finds that the VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With regard to the claim of clear and unmistakable error in 
the February 1989 RO decision, the VA is not required to 
provide notice of the information and evidence necessary to 
substantiate this claim because there is no information or 
evidence that could substantiate the claim, as such a holding 
is not permitted when an RO decision has been subsumed by a 
Board decision.  By the same token, as to the duty to assist, 
there is no indication that additional development could 
substantiate the claim.

II.  Entitlement to dependency and indemnity compensation 
Benefits
DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2003).  If the veteran's 
death is not determined to be service connected, a surviving 
spouse may still be entitled to benefits.  Pursuant to 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service- connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of or entitled to 
receive compensation at the time of death for service-
connected disabilities rated totally disabling.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22.  The service-connected 
disabilities must have been either continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  Id.  
The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Veterans Claims Court found that a surviving 
spouse can attempt to demonstrate that the veteran 
hypothetically would have been entitled to a different 
decision on a service-connected-related issue, based on 
evidence in the claims folder or in VA custody prior to the 
veteran's death and the law then applicable or subsequently 
made retroactively applicable.  Green v. Brown, 10 Vet. App. 
111, 118-19 (1997).  In such cases, the claimant must set 
forth the alleged basis for the veteran's entitlement to a 
total disability rating for the 10 years immediately 
preceding his death.  Cole v. West, 13 Vet. App. 268, 278 
(1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
dependency and indemnity compensation benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. § 
1318, or would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1311(a)(2) (veteran 
required to have been rated totally disabled for a continuous 
period of eight years prior to death), the implementing 
regulation, 38 C.F.R. § 20.1106, does permit "hypothetical 
entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  Nova 
I, 260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 
1318, the Federal Circuit found that the statutory language 
was ambiguous as to whether a "hypothetical" claim was 
allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), 
which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. 
§ 1318, but that VA interpreted them differently.  Id. at 
1379.  Moreover, it found that the pertinent regulations, 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with 
respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  
The Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced dependency and indemnity compensation benefit.  
See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening - "hypothetical entitlement" claims.  
Id. at 1379-80.

The veteran, who died many years after his separation from 
service, had no service-connected disabilities rated as 100 
percent disabling for at least 10 years prior to his death.  
Therefore, the criteria for dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 are 
not met.  Accordingly, the appellant's claim must be denied 
for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 
261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

To the extent the appellant argues that the veteran was 
totally disabled for many years, it must be emphasized that 
the veteran had no claim pending at the time of his death.  
An assertion that the veteran had a service-connected 
disability that would have been evaluated as 100 percent 
disabling, or a totally disabling condition that would have 
been established as service connected, for at least 10 years 
before his death if a claim had been filed is tantamount to a 
"hypothetical claim" for entitlement, which is excluded 
from consideration.  NOVA II, 314 F.3d 1379-80. Accordingly, 
the appellant's appeal must be denied.

The Board acknowledges that much of the evolution of analysis 
for 38 U.S.C.A. § 1318 claims occurred after receipt of the 
appellant's claim.  Generally, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, in this case, the Board finds that this general rule 
is not for application.  As discussed above, the Federal 
Circuit found that VA's actions in amending the regulations 
in question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified the VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  
Therefore, Karnas is not applicable.

III. Clear and unmistakable error in the February 1, 1989, 
rating decision
In this case the appellant seeks to have the Board find clear 
and unmistakable error in a in a February 1, 1989, rating 
decision, contending that the rating decision should have 
assigned a total compensation rating based on individual 
unemployability.  However in July 1997, the Board considered 
the question of the proper effective date for the award of a 
total compensation rating based on individual 
unemployability.  The Board found that the veteran had filed 
a claim for a total compensation rating based on individual 
unemployability in September 1988, but the earliest date that 
it was factually ascertainable that the veteran was entitled 
to the total rating was October 4, 1994.  As to the issue of 
the assignment of a total compensation rating based on 
individual unemployability, the February 1989 rating decision 
was subsumed by the July 1997 Board decision.  

A clear and unmistakable error claim may not be brought with 
regard to an RO decision which has been subsumed by a 
subsequent decision by the Board.  38 C.F.R. § 20.1104; 
Landicho v. Brown, 7 Vet. App. 42, 52 (1994).  Additionally, 
a clear and unmistakable error claim with regard to a Board 
decision requires that the claimant file a motion with the 
Board.  38 C.F.R. § 20.1404.  The appellant has not filed 
such a motion.  The claim of clear and unmistakable error in 
the February 1, 1989, RO decision must therefore be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430.


ORDER

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318 is denied.

The claim of clear and unmistakable error in a February 1, 
1989, rating decision is denied.  This denial is without 
prejudice to any subsequent motion to revise or reverse the 
July 1997 Board decision on the grounds of clear and 
unmistakable error.  The appellant is free to file such a 
motion if and when she chooses.  See 38 U.S.C.A. § 7111 (West 
2002).


REMAND

A November 2001 opinion from K. L. Magrini, D.P.M., is to the 
effect that the "chronic infection that was in his body" 
(referring to service-connected osteomyelitis) "slowly 
deteriorated his general health, weakened his immune system, 
and could easily explain his susceptibility to develop the 
interstitial lung cancer that finally ended his life."

Contributory cause of death is inherently 
one not related to the principal cause. 
In determining whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death. It is not sufficient 
to show that it casually shared in 
producing death, but rather it must be 
shown that there was a causal connection. 

38 C.F.R. § 3.312(c)(1).

There are primary causes of death which 
by their very nature are so overwhelming 
that eventual death can be anticipated 
irrespective of coexisting conditions, 
but, even in such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service-connected condition was of such 
severity as to have a material influence 
in accelerating death. In this situation, 
however, it would not generally be 
reasonable to hold that a service-
connected condition accelerated death 
unless such condition affected a vital 
organ and was of itself of a progressive 
or debilitating nature. 

38 C.F.R. § 3.312(c)(4).



To evaluate Dr. Magrini's opinion, the record was reviewed by 
a VA Physician Assistant-Certified.  His July 2002 opinion is 
to the effect that the veteran's shrapnel wounds that 
eventually led to osteomyelitis and amputation of the leg 
were not related to the veteran's development of lung cancer 
and eventual cause of death.  He believes amputations are not 
a risk factor for pulmonary carcinoma.

This opinion does not address the essential thrust of the 
podiatrist's opinion, which was that debilitation from 
osteomyelitis was a contributory cause of death within the 
meaning of 38 C.F.R. § 3.312(c).  Further medical review is 
indicated.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The records should be reviewed by an 
appropriate VA physician.  The physician 
should address the following question:

Is it at least as likely as not 
(probability of 50 percent or greater) 
that the veteran's service-connected 
disabilities (please see rating decision 
dated July 29, 1997), particularly 
osteomyelitis, contributed substantially 
or materially to cause death; that they 
combined to cause death; that they aided 
or lent assistance to the production of 
death; that they resulted in debilitating 
effects and general impairment of health 
to an extent that would render the 
veteran materially less capable of 
resisting the effects of other disease or 
injury primarily causing death; or that 
they were of such severity as to have a 
material influence in accelerating death?

The physician should provide the 
rationale for the opinion.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

After RO adjudication, if the benefit sought on appeal is not 
granted, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



